 



Exhibit 10.1
Confidential Communication to: «First_name» «Last_name»
One of the priorities of our management compensation program is to provide you
with the opportunity to share in the long-term success of Air Products. You play
an important role in the present and future performance of our Company. As a
result of your performance during the past year, I am pleased to present your
2007 stock awards under the Company’s Long-Term Incentive Plan.
As in the past, our long-term incentive awards recognize your contributions to
the business, align individual goals and performance with shareholder interests
and the longer-term Company focus, and provide you with a competitive pay
opportunity. Your 2007 awards include:

•   A Nonstatutory Stock Option to purchase «Stock_Option» shares of Common
Stock at a purchase price of $67.23 per share, which is the 2 October 2006
closing sale price of a share of Common Stock; and

•   An award of «RSU» 4-Year Restricted Shares of Company Common Stock issued to
you as of 3 October 2006; and

•   «Perf_Share» Deferred Stock Units with a three year ORONA performance
period, each Unit (a “Performance Share”) being equivalent in value to one share
of common Stock.

We are committed to offering long-term incentive awards for our employees who
contribute to our success - both now and in the future. Thank you again for your
dedication and on-going contributions to Air Products.
Your 2007 Awards are subject to and contingent upon your agreement to the
conditions described in Paragraph 16 of Exhibit 1 (the “Conditions”). In order
for your 2007 Awards to become effective, please print and countersign this
letter, make a copy for your records, and return a copy of the letter to Jim
Bell, Manager of Compensation, by 20 November 2006 in acknowledgment of your
agreement to the Conditions.
This letter, together with its Exhibit, constitutes the agreement governing your
2007 Awards (this “Awards Agreement”). Your 2007 Awards are also at all times
subject to the applicable provisions of the Long-Term Incentive Plan (the
“Plan”) and to any determinations made by the Management Development and
Compensation Committee of the Board of Directors (or its delegate) with respect
to your 2007 Awards as contemplated or permitted by the Plan or the Conditions.
In addition, the Committee has established a one-year holding period for a
portion of your Nonstatutory Stock Option. You are expected to hold, for one
year, 50% of the net shares (after taxes and commissions) that you receive upon
an exercise of the Stock Option.
Neither your 2007 Awards, this Awards Agreement or the Plan constitute a
contract of employment, nor do they guarantee your continued employment for any
period required for all or any of your 2007 Awards to vest or become
exercisable, or to be earned or paid out. Except as otherwise indicated all
capitalized words used in this Awards Agreement have the meanings described in
the Plan.

 



--------------------------------------------------------------------------------



 



WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 2nd day of October 2006 intending to be legally bound
hereby.

              AIR PRODUCTS AND CHEMICALS, INC.
 
       
 
  By:    
 
  -s- John P. Jones III [y29035y2903501.gif]     John P. Jones III

ACKNOWLEDGED AND AGREED this
                     day of                                         , 2006
                                                                                
               «First_name» «Last_name»
Exhibit

 



--------------------------------------------------------------------------------



 



EXHIBIT I
AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)
LONG TERM INCENTIVE PLAN
FY2007 AWARD AGREEMENT

1.   As described in the foregoing grant letter, you are hereby granted FY2007
Awards consisting of Stock Options (“Options”), shares of Company Common Stock
(“Restricted Shares”), and Deferred Stock Units to be called “Performance
Shares” under the Air Products and Chemicals, Inc. Long Term Incentive Plan as
amended and restated on January 26, 2006 (the “Plan”). The Options are
“Nonstatutory Stock Options” as described in Section 6 of the Plan. The
Restricted Shares are described in Section 8 of the Plan. The Deferred Stock
Units are described in Section 9 of the Plan. The Management Development and
Compensation Committee of the Company’s Board of Directors has approved these
Awards subject to the applicable provisions of the Plan and the terms of this
Agreement, and contingent upon your execution of this Agreement. All capitalized
terms used in this Agreement have the meaning ascribed to them in the Plan.

2.   Each Option entitles you to purchase one share of Common Stock (“Share”) at
a purchase price of $67.23 as described below. You can first purchase Shares as
follows: (i) up to one-third of the Shares may be purchased on or after 2
October 2007 and (ii) up to an additional one-third of such Shares may be
purchased on or after 2 October 2008 and 2009, respectively. The Options were
granted on 2 October 2006 and will continue for a period of ten (10) years from
such grant date and will expire and no longer be exercisable on 2 October 2016.

3.   You may purchase Shares by providing to the Company’s agent, Fidelity
Brokerage Services, LLC (“Fidelity”), notice of exercise of the Option in a form
designated by Fidelity and the full purchase price of the Shares. Payment of the
purchase price and applicable taxes may be made in cash or by providing an
irrevocable exercise notice coupled with irrevocable instructions to Fidelity to
simultaneously sell the Shares and deliver to the Company on the settlement date
the portion of the proceeds representing the purchase price and any taxes to be
withheld. Payment of the purchase price may also be made by delivery

 



--------------------------------------------------------------------------------



 



or attestation of ownership of other shares of Common Stock owned by you, in
which case the number of Shares acquired in the exercise will be reduced by an
amount equal in value to the amount of any taxes required to be withheld.

4.   Your Options terminate as of the close of business on the last day of your
employment with the Company or a Subsidiary, unless your employment ends due to
your death, Disability or Retirement on or after 30 September 2007. Upon your,
death, Disability or Retirement on or after 30 September 2007, any exercisable
portion of the Options will be extended for the remaining term of the award and
any unexercisable portion will become exercisable as if you have continued to be
an active employee of the Company or a Subsidiary and will not be forfeited.
Notwithstanding the above, if your employment with the Company or a Subsidiary
is involuntarily terminated on or after 30 September 2007 due to action
necessitated by business conditions, including, but not limited to, job
eliminations, workforce reductions, divestitures of facilities, assets or
businesses, sale by the Company of a Subsidiary or plant closing, your Options
which are exercisable will not be terminated but will continue to be exercisable
in accordance with their terms for six months following your last day of
employment with the Company or a Subsidiary. In addition, if you are
involuntarily terminated due to business conditions after 30 September 2007 but
before 2 October 2007, one-third of your Options will become exercisable on 2
October 2007 and will be exercisable for six months following your last day of
employment with the Company or a Subsidiary. A similar accommodation will be
made for involuntary terminations due to business conditions between 30
September and 2 October of 2008 and 2009.

5.   In the event of a Change in Control, the Options become exercisable on the
later of the Change in Control or the first date more than six months from
grant.

6.   Options are nonassignable and nontransferable except to your Designated
Beneficiary, by will or the laws of descent and distribution, or by gift to
family members or to trusts of which only family members are beneficiaries.
Transfers by gift can be made only after the Option has become exercisable and
subject to such administrative procedures and to such restrictions and
conditions as the officers of the Company shall determine to be consistent with
the purposes of the Plan and the interests of the Company and/or to be necessary
or

 



--------------------------------------------------------------------------------



 



appropriate for compliance with all applicable tax and other legal requirements.
Subject to the foregoing, you may transfer Options by gift only by delivering to
the Company at its principal offices in Allentown, Pennsylvania, written notice
of the intent to transfer the Options on forms to be provided by the Company.

7.   The Restricted Shares shall be issued to you, contingent upon your
execution of this Agreement, as of October 3, 2006. Upon issuance of the
Restricted Shares, you shall have all the rights of a shareholder with respect
to the Restricted Shares, including the right to vote such Restricted Shares and
receive all dividends or other distributions paid with respect to the Restricted
Shares, subject to the restrictions contained in Paragraph 8 below. In the event
of any change in the outstanding shares of Common Stock of the Company or the
occurrence of certain other events described in Section 12 of the Plan, an
equitable adjustment of the number of Restricted Shares covered by this
Agreement shall be made consistent with the impact of such change or event upon
the rights of the Company’s other shareholders, and any additional shares of
Common Stock issued to you as a result of such adjustment shall be Restricted
Shares subject to this Agreement, including, without limitation, the
restrictions contained in Paragraph 8.

8.   The “Restriction Period” with respect to the Restricted Shares shall be the
period beginning 3 October 2006 and ending on the earliest of 1 October 2010;
your death, Disability or Retirement on or after 30 September 2007, or a Change
in Control of the Company. During the Restriction Period, the Restricted Shares
may not be sold, assigned, transferred, encumbered, or otherwise disposed of by
you; provided however, that upon your exercise of Stock Options, such Restricted
Shares may be used to pay the purchase price by attestation, with the
stipulation that the Restricted Shares attested will remain subject to the
restrictions of this Paragraph 8 and the terms of this Agreement. If your
employment by the Company and all its Subsidiaries is terminated for any reason
prior to 30 September, 2007, or for any reason other than death, Disability or
Retirement prior to 1 October 2010, the Restricted Shares shall be forfeited in
their entirety; provided that, in the event of a Change in Control of the
Company, your rights to the Restricted Shares shall become immediately
transferable and nonforfeitable.

 



--------------------------------------------------------------------------------



 



9.   At the end of the Restriction Period, and, if earlier, upon your election
to include the value of the Restricted Shares in your federal taxable income
pursuant to Internal Revenue Code Section 83(b), payment of taxes required to be
withheld by the Company must be made. When taxation occurs at the end of the
Restriction Period, applicable taxes will be withheld by reducing the number of
the Restricted Shares issued to you by an amount equal in market value to the
taxes required to be withheld. In the event you make a Section 83(b) election,
applicable taxes must be paid in cash to the Company at the time the election is
filed with the Internal Revenue Service.

10.   In the event your employment is terminated due to your death on or after
30 September 2007, the Restricted Shares shall be transferred free of
restriction, reduced by any applicable taxes, to your Designated Beneficiary or,
if none, to your legal representative.

11.   The Performance Shares granted to you will be earned at the percentage
indicated on Attachment 1 for the level of average annual ORONA achieved for a
three year performance cycle ending 30 September 2009. Subject to the forfeiture
conditions contained in Paragraph 12, each earned Performance Share will entitle
you to receive, at the end of the Deferral Period (as defined below), one share
of Company Common Stock.

12.   The Deferral Period will begin on the date of this Agreement and will end
on 1 October 2009. If your employment by the Company and all its affiliates is
terminated for any reason prior to 30 September 2007, all your Performance
Shares will be automatically forfeited in their entirety. If your employment by
the Company and all its affiliates terminates on or after 30 September 2007, but
during the Deferral Period, other than due to death, Disability or Retirement,
you will forfeit all of your Performance Shares. If your employment by the
Company and all its affiliates is terminated on or after 30 September 2007, but
during the Deferral Period, due to death, Disability or Retirement, you will
forfeit a pro-rata portion of your earned Performance Shares which portion in
each case shall be based on the number of full months you worked following the
grant date.

13.   Performance Shares earned and not forfeited shall be paid, reduced by the
number of shares equal in market value to any applicable taxes, as soon as
administratively practical after the end of the Deferral Period, in shares of
Company Common Stock. No cash dividends or other amounts shall be payable with
respect to the Performance Shares during the Deferral

 



--------------------------------------------------------------------------------



 



    Period. At the end of the Deferral Period for each earned and nonforfeited
Performance Share, the Company will also pay to you a cash payment equal to the
dividends which would have been paid on a share of Common Stock during the
Deferral Period(“Dividend Equivalents”), net of applicable taxes.

14.   If your employment by the Company or a Subsidiary terminates during the
Deferral Period due to death, payment in respect of earned Performance Shares
that are not forfeited and of related Dividend Equivalents shall be made to your
Designated Beneficiary or, if none, your legal representative, net of applicable
taxes.

15.   In the event of any change in the outstanding shares of Common Stock of
the Company or the occurrence of certain other events as described in Section 12
of the Plan, an equitable adjustment of the number of Performance Shares covered
by this Agreement shall be made as provided in the Plan.

16.   Notwithstanding the above, your FY2007 Awards are granted subject to
forfeiture for breach of the following conditions (“Conditions”):

  (i)   You continue to comply with the terms of your employee patent and trade
secret agreement and with all other agreements with, and obligations and duties
to, the Company and any of its subsidiaries and affiliates (hereafter, together,
the “Company”), and refrain from conducting yourself in a manner adversely
affecting the Company;     (ii)   Without limiting the generality of the
foregoing, while employed by the Company and for two years following your
separation from service with the Company for any reason, you

  o   Refrain from engaging in any activity in competition with the Company,
whether as an officer, director, employee, consultant, advisor, agent, broker,
independent contractor, partner, shareholder, or principal of any corporation,
partnership, proprietorship, firm, association, person or other entity;

 



--------------------------------------------------------------------------------



 



  o   Refrain from undertaking any employment or activity wherein the
fulfillment of your duties would call upon you to reveal, to make judgments on,
or otherwise to use any “confidential information” of the Company;     o  
Refrain from directly or indirectly, either for yourself or for any other
person, diverting or taking away or attempting to divert or take away (or
calling on or soliciting or attempting to call on or solicit) any of the
Company’s customers or patrons, including but not limited to those upon whom you
called or whom you solicited or with whom you became acquainted while employed
by the Company; and     o   Refrain from directly or indirectly or by action in
concert with others, inducing or influencing (or seeking to induce or influence)
any person who is engaged (as an employee, agent, independent contractor, or
otherwise) by the Company to terminate his or her employment or engagement.

If, in the Committee’s sole discretion, it is determined that you have breached
any of the foregoing Conditions, after notice by registered mail directed to
your last known address, all of your outstanding awards under the Plan,
including any unexercised Options and any Restricted Shares which are still
subject to restriction will be completely terminated. Notwithstanding any other
provisions hereof, following or in connection with a Change in Control, the
foregoing Conditions shall lapse and be of no further force or effect.

17.   Neither your FY2007 Awards, this Award Agreement, nor the Plan constitute
a contract of employment; nor do they guarantee your continued employment for
any period required for all or any of your Options to vest or become
exercisable.

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
ORONA Schedule for Performance Period
2 October 2006 – 30 September 2009

          ORONA   Earnout Factor
13%
    200 %
 
       
12%
    100 %
 
       
11%
    50 %
 
       
10%
  35% subject to further reduction at the discretion of the Committee

 